Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Status of Claims
Claims 1, 3-22, and 24-34 are pending. Claims 4, 19, 20, and 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 3, 5-18, 21, 22, and 24 is contained herein.
Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 6/29/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 10/13/2022.

Status of Rejections

Double Patenting

The rejection of claims 1, 3, 5-18, 21, 22, and 24 is maintained.

Applicant’s arguments, see Remarks, filed 10/13/2022, with respect to the rejection set forth in the Office Action mailed 6/29/2022, have been fully considered and the rejection will be held in abeyance.



New Rejections
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5, 8-18, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US Patent 10,292,987 which in turn is related to WO 2014/125444-mentioned in IDS.
US Patent 10,292,987 teaches the following compound and compositions thereof (see col. 310, example 238 and col. 354, claim 8 for compositions thereof):

    PNG
    media_image1.png
    266
    223
    media_image1.png
    Greyscale

wherein R2 = methyl, R3 = H, B = 5-membered heteroaryl, n = 0, m = 1, L = -CH2, Z = phenyl, and R1 = methoxy. Thus, the claims are anticipated. Applicants are to be advised of other species in this document which may anticipate the claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8-18, and 24 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 2021/0371430).
The instant claims may be drawn to compounds and compositions thereof of the formula below:
 
    PNG
    media_image2.png
    127
    303
    media_image2.png
    Greyscale
wherein X = -CH2, R1 = H, and R = non-aromatic heterocycle.
 Zhou et al. (US 2021/0371430) teach the above preferable genus structure and compositions thereof at page 4, [0068], formula Im and page 61, claim 8 for compositions thereof. The document teaches that generically, X may be chosen from only a finite number of atoms and groups including -CH2 and that R may be chosen from non-aromatic heterocycles:

    PNG
    media_image3.png
    312
    463
    media_image3.png
    Greyscale

. 
Thus, the skilled artisan would have been motivated to select from the finite number of possible solutions disclosed in the document and arrive at the claimed invention expecting similar biological activity.  Note that for a claimed invention to be obvious, the possible modifications of the prior art must be finite, see Rolls-Royce PLC v. United Technologies Corp., 95 USPQ2d 1097 (Fed. Cir. 2010).







Conclusion
No claims are allowed. The examiner recognizes Applicants own work of WO 2021092336 which would qualify under 102(a)(2) but would automatically be disqualified under the exception of 102(b)(2) as a commonly owned disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624